12-3213
         Cao v. Holder
                                                                                        BIA
                                                                                     Burr, IJ
                                                                               A095 800 496
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 31st day of October, two thousand thirteen.
 5
 6       PRESENT:
 7                RICHARD C. WESLEY,
 8                DENNY CHIN,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       JIN WU CAO, AKA JINWU CAO,
14                Petitioner,
15                                                              12-3213
16                       v.                                     NAC
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Briana F. Isiminger, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Principal Deputy
27                                     Assistant Attorney General; Thomas
28                                     B. Fatouros, Senior Litigation
29                                     Counsel; Imran R. Zaidi, Trial
 1                          Attorney, Office of Immigration
 2                          Litigation, Civil Division, United
 3                          States Department of Justice,
 4                          Washington, D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner Jin Wu Cao, a native and citizen of the

11   People’s Republic of China, seeks review of a July 31, 2012

12   decision of the BIA affirming the February 10, 2011 decision

13   of an Immigration Judge (“IJ”), which denied his application

14   for asylum, withholding of removal, and relief under the

15   Convention Against Torture (“CAT”).     In re Jin Wu Cao, No.

16   A095 800 496 (B.I.A. Jul. 31, 2012), aff’g No. A095 800 496

17   (Immig. Ct. N.Y. City Feb. 10, 2011).    We assume the

18   parties’ familiarity with the underlying facts and

19   procedural history of the case.

20       Under the circumstances of this case, we review the

21   decision of the IJ as modified and supplemented by the BIA.

22   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

23   The applicable standards of review are well established.

24   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

25   F.3d 510, 513 (2d Cir. 2009).

                                     2
 1       Under the REAL ID Act, which applies to this case,

 2   “[t]he testimony of the applicant may be sufficient to

 3   sustain the applicant’s burden without corroboration, but

 4   only if . . . the applicant’s testimony is credible, is

 5   persuasive, and refers to specific facts. . . . In

 6   determining whether the applicant has met [his] burden, the

 7   trier of fact may weigh the credible testimony along with

 8   other evidence of record.”   8 U.S.C. §§ 1158(b)(1)(B)(ii),

 9   1231(b)(3)(C).   In addition, the agency may require

10   corroboration despite otherwise credible testimony.     See

11   Chuilu Liu v. Holder, 575 F.3d 193, 198 (2d Cir. 2009); see

12   also Yan Juan Chen v. Holder, 658 F.3d 246, 252-54 (2d Cir.

13   2011) (per curiam).

14       To establish eligibility for asylum, an applicant like

15   Cao, who did not suffer past persecution, must demonstrate a

16   well-founded fear of future persecution.   He must show that

17   he subjectively fears persecution and that this fear is

18   objectively reasonable.   See 8 U.S.C. § 1101(a)(42); Kyaw

19   Zwar Tun v. INS, 445 F.3d 554, 564 (2d Cir. 2006).     An

20   asylum applicant can demonstrate that a fear of future

21   persecution is objectively reasonable either: (1) by

22   offering evidence that “he or she would be singled out


                                   3
 1   individually for persecution”; or (2) by proving the

 2   existence of a “pattern or practice” in his or her country

 3   of nationality of “persecution of a group of persons

 4   similarly situated to the applicant.”   8 C.F.R.

 5   §§ 1208.13(b)(2), 1208.16(b)(2).

 6       Here, Cao, though credible, failed to establish an

 7   objectively reasonable basis for fearing future persecution

 8   on account of his religious practice in an unregistered

 9   church.   Kyaw Zwar Tun, 445 F.3d at 564.   Cao’s credible

10   testimony and evidence failed to establish that he would be

11   individually singled out for persecution.   8 C.F.R.

12   §§ 1208.12(b)(2), 1208.16(b)(2).   Cao alleged that he

13   continued to practice his Christian faith in the United

14   States, and as evidence of this he offered a letter from his

15   church and a statement from his aunt.   Because the evidence

16   confirmed only three months of church attendance and did not

17   confirm his baptism, however, the agency reasonably

18   concluded that this evidence was insufficient to demonstrate

19   an individualized fear of future persecution.      See Xiao Ji

20   Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir.

21   2006) (holding that determining what weight to afford to an

22   applicant’s evidence in immigration proceedings “lies


                                   4
 1   largely within the discretion” of the agency (internal

 2   quotation marks omitted)).

 3       In addition, Cao failed to establish that there is a

 4   pattern or practice of persecution of similarly situated

 5   persons in China.     8 C.F.R. §§ 1208.13(b)(2), 1208.16(b)(2);

 6   Kyaw Zwar Tun, 445 F.3d at 564.       Although the State

 7   Department reports submitted as evidence of country

 8   conditions advised that Chinese authorities had arrested and

 9   detained members of underground churches, the reports also

10   noted that the treatment of unregistered churches varied

11   widely from region to region.       In light of these reports of

12   disparate treatment, the agency did not err by requiring Cao

13   to demonstrate that Chinese authorities in his native Fujian

14   Province would persecute him based on his religious

15   practice.   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 142,

16   149 (2d Cir. 2008).     Thus, the agency did consider Cao’s

17   pattern or practice argument and the evidence he adduced

18   regarding country conditions, but reasonably concluded that

19   the evidence did not demonstrate a pattern or practice of

20   persecution of house church members in Fujian Province.       See

21   Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005)

22   (holding that a fear is not objectively reasonable if it


                                     5
 1   lacks “solid support” in the record and is merely

 2   “speculative at best”).

 3       Because Cao was unable to establish the objective

 4   likelihood of harm needed to make out an asylum claim, he

 5   was necessarily unable to meet the higher standard required

 6   to succeed on a claim for withholding of removal or CAT

 7   relief. See Lecaj v. Holder, 616 F.3d 111, 120-21 (2d Cir.

 8   2010).

 9       For the foregoing reasons, the petition for review is

10   DENIED.

11                              FOR THE COURT:
12                              Catherine O’Hagan Wolfe, Clerk
13




                                  6